                         United States District Court
                                WESTERN DISTRICT OF MISSOURI
                                     WESTERN DIVISION
UNITED STATES OF AMERICA                                     18 U.S.C. §§ 922(g)(1) and 924(a)(2)
                                                             NMT 10 Years Imprisonment
       v.                                                    NMT $250,000.00 Fine
                                                             NMT 3 Years Supervised Release
REGINALD ABBOTT,                                             $100 Mandatory Special Assessment
[DOB: 08/11/1979]                                            Class C Felony

                                                             CRIMINAL COMPLAINT

                                                             Case Number: 18-mj-000152-LMC(JTM)

       I, the undersigned complainant being duly sworn, state the following is true and correct to the best of my
knowledge and belief:
       On or about October 13, 2018, in the Western District of Missouri, the defendant, REGINALD ABBOTT,
having been convicted of a crime punishable by imprisonment for a term exceeding one year, did knowingly
possess, in and affecting commerce, a firearm, to wit, a Smith and Wesson, .40 caliber semi-automatic handgun,
Serial Number FX2U015027, which had been transported in interstate commerce, contrary to the provisions of
Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).
       I further state that I am a Detective of the Kansas City, Missouri Police Department Illegal Firearms Squad
and that this complaint is based on the facts contained within the attached Affidavit and incorporated herein as if
set out word for word.



                                                             Aaron Riley, Detective
                                                             Kansas City, Missouri Police Department

Sworn to before me and subscribed in my presence,
       October 15, 2018
                                                     at      Kansas City, Missouri
Date                                                         City and State


HONORABLE
United States Magistrate Judge John T. Maughmer
Name and Title of Judicial Officer                           Signature of Judicial Officer




                  Case 4:18-mj-00152-LMC Document 1 Filed 10/15/18 Page 1 of 1
